Appeal by defendant from a judgment of the County Court, Rockland County (Miller, J.), rendered July 3, 1984, convicting him of criminal possession of a controlled substance in the fourth degree, upon a plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to withdraw his guilty plea.
Judgment reversed, on the law, motion granted, guilty plea vacated and matter remitted to the County Court, Rockland County, for further proceedings.
The People concede error in the denial of defendant’s motion to withdraw his guilty plea where the promised sentence could not be imposed due to defendant’s status as a predicate felon (see, e.g., People v Selikoff, 35 NY2d 227, cert denied 419 US 1122; People v Powell, 105 AD2d 761). Mangano, J. P., Rubin, Lawrence and Eiber, JJ., concur.